PER CURIAM:
Rickey W. Bomar seeks to appeal from the district court’s order accepting the recommendation of the magistrate judge in *130part and dismissing Bomar’s complaint without prejudice for failure to state a claim upon which relief may be granted. Because Bomar could remedy his complaint’s dismissal by amending the complaint to clarify his claims and the basis for federal jurisdiction, the district court’s order is not reviewable. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.